11-3102-ag
    Qiu v. Holder
                                                                                    BIA
                                                                            A089 009 110
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 23rd day of October, two thousand twelve.

    PRESENT:
             PIERRE N. LEVAL,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _________________________________________

    YI XING QIU,
             Petitioner,

                    v.                                        11-3102-ag
                                                              NAC
    ERIC H. HOLDER, JR., ATTORNEY GENERAL,
    UNITED STATES DEPARTMENT OF JUSTICE,
             Respondent.
    _________________________________________

    FOR PETITIONER:                Theodore N. Cox, New York, NY.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; William C. Peachey,
                                   Assistant Director; Matthew A.
                                   Spurlock, Trial Attorney, Office of
                                   Immigration Litigation, United
                      States Department of Justice,
                      Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Yi Xing Qiu, a native and citizen of the People’s

Republic of China, seeks review of the July 13, 2011 order

of the BIA denying his motion to reconsider.     In re Yi Xing

Qiu, No. A089 009 110 (B.I.A. July 13, 2011).     We assume the

parties’ familiarity with the underlying facts and

procedural history of the case.

    As Qiu timely petitioned for review of only the BIA’s

denial of his motion for reconsideration, the merits of the

underlying removal proceedings are not before us.     See Jin

Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006) (per

curiam).     A motion to reconsider must “specify errors of

fact or law in the [challenged BIA decision] and ... be

supported by pertinent authority.”     8 U.S.C. § 1229a(c)(6);

see also 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao v. Mukasey,

265 F.3d 83, 90 (2d Cir. 2001).     We review the denial of a

motion to reconsider for abuse of discretion.     Jin Ming Liu,

439 F.3d at 111.


                                2
    Because Qiu’s motion to reconsider simply repeated his

previously rejected argument that he had established past

persecution based on his “other resistance” to China’s

family planning policy, the BIA did not abuse its discretion

in denying that motion.   See id.   To the extent Qiu contends

that the BIA erred in failing to address his claim of

economic persecution, his contention is unavailing.     In

fact, the BIA considered Qiu’s testimony that he was fined

by Chinese authorities in connection with his attempt to

register his second child, and reasonably found that the

fine alone, which Qiu paid, did not threaten his life or

freedom and thus did not constitute economic persecution.

See Guan Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 67

(2d Cir. 2002) (holding that, while economic deprivation may

constitute persecution, an applicant must show at least a

“deliberate imposition of a substantial economic

disadvantage” to meet the relevant standard (internal

quotation marks omitted)).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal is DISMISSED as moot, and the request

for oral argument is DENIED in accordance with Federal Rule


                              3
of Appellate Procedure 34(a)(2) and Second Circuit Local

Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4